Citation Nr: 0836131	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for bronchitis/chronic 
obstructive pulmonary disease has been received.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2003 rating decision in which the RO 
determined that new and material evidence to reopen claims 
for service connection for bronchitis (chronic obstructive 
pulmonary disease) had not been received.  In November 2003, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in May 2005, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in May 2005.  

This case was previously before the Board in July 2005, at 
which time it was remanded in order that the veteran might be 
afforded a hearing before a a member of the Board (Veterans 
Law Judge (VLJ)) at the RO.Prior to the hearing, the RO 
readjudicated the veteran's claim in August 2006, as 
reflected in a supplemental statement of the case (SSOC).

In June 2007, the veteran was afforded a hearing before VLJ 
at the RO.  However, it was later determined that it was not 
possible to record and/or produce a written transcript of 
that proceeding.  Under the circumstances, the veteran was 
advised that, while it was possible for the Board to render a 
decision on the existing appellate record, he could elect 
another Board hearing..

In correspondence dated in  April 2008, the veteran indicated 
that he did, in fact, desire another Board hearing at the RO.  
In May 2008, the Board remanded the claim for the requested 
hearing, and, in In August 2008, the veteran testified during 
a hearing before the undersigned VLJ at the RO; a transcript 
of that hearing is of record.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
this claim.

Additional RO action is needed to comply with the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  With respect to a request 
to reopen a previously denied claim, a claimant must be 
notified of both what is needed to reopen the claim and what 
is needed to establish the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the record contains an August 2003  notice 
letter to the veteran.  This letter informed the veteran that 
he was previously denied service connection for a bronchitis 
condition and was notified of the decision on July 23, 2001.  
The letter advised the veteran that, to reopen his claim he 
would need to submit "new and material evidence" and provided 
a definition of both "new" and "material" evidence.  

The Board also notes that proper notice under Kent describes 
"what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial."  See 
Kent, 20 Vet. App. at 10.  In this case, there is no evidence 
that the RO considered the basis for the denial of the claim 
for service connection for bronchitis in the prior, final 
denial, and then provided the veteran a specifically tailored 
notice letter explaining what was needed to reopen the claim 
for service connection for bronchitis/chronic obstructive 
pulmonary disease, in light of the prior deficiencies in the 
claim.

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to the claim on appeal, notifying him 
that he has a full one-year period for response.  See 38 
U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its letter addresses the basis(es) for the prior, 
final denial of the claim, and should provide information as 
to what evidence is needed to establish the claim, on the 
merits.  
The Board also points out that the prior final denial of the 
claim for service connection was in October 1969.  The 
appellant filed his claim to reopen in January 2001, prior to 
the August 29, 2001 amendment to 38 C.F.R. § 3.156(a) that 
changed the definition of "new and material evidence."  See 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1350-51 (Fed. Cir. 2003) (noting that the new 
regulation differs from the old regulation in defining "new 
evidence" as "existing" evidence and defining "material 
evidence" as evidence that "must raise a reasonable 
possibility of substantiating the claim"); see also 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001) (promulgating a new, more 
stringent definition of new and material evidence in 38 
C.F.R. § 3.156(a) and applying only to claims for benefits 
received by VA on or after August 29, 2001.).  Accordingly, 
on remand,  the RO must provide the appellant with the 
appropriate version of the applicable regulation governing 
his petition to reopen.  The actions identified herein are 
consistent with the duties imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a VCAA-compliant 
notice letter specific to the request to 
reopen the claim for service connection 
for bronchitis/chronic obstructive 
pulmonary disease.

This letter must explain what type of 
evidence is needed to reopen the claim 
(in light of the basis(es) for the prior 
denial of the claim) as well as what is 
needed to establish the underlying claim 
for service connection.  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  The RO should 
also provide specific notice as to what 
would constitute new and material 
evidence to reopen his claim consistent 
with the provisions of 38 C.F.R. § 
3.156(a) in effect prior to August 29, 
2001.  

The RO should request that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence to the request to 
reopen and/or the underlying claim for 
service connection.


The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.

4.  If the benefit sought on appeal  
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




